Case 1:19-cv-05839-JPB Document 1-11 Filed 12/30/19 Page 1 of 4

EXHIBIT K
Case 1:19-cv-05839-JPB Document 1-11 Filed 12/30/19 Page 2 of 4

IN THE STATE COURT OF CLAYTON COUNTY

       

STATE OF GEORGIA
-' HECTOR KERR, )
a )
Plaintiff, )
/ ) Civil Action File No.: 2019CV02291

* )

SOUTHWEST AIRLINES CO.; JOHN DOE 1; ) :

and ABC CORPORATION 1, ) JURY TRIAL DEMANDED
)
Defendants. )

 

PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS TO DEFENDANTS
COMES NOW Plaintiff and submits to each Defendant, pursuant to O.C.G.A. § 9-11-36, |. . 7
: _ for response within 45 days after service hereof, the following request for admissions, for: oe

_. purposes of this action, subject to all objections that may be interposed at the trial of the case: —

1,
Please admit that on the date of this incident as alleged in the Complaint, your employee wl
: oe agent injured Plaintiff while working at Hartsfield-Jackson Atlanta International Airport, fe
| 2. .
Please admit that Plaintiff was injured on the date of this incident as alleged in the
- Complaint. |
3.
Please admit that Plaintiff was injured due to your employee or agent negligently
operating a tug on the premises of Hartsfield-J ackson Atlanta International Airport.
| 4,
Please admit that he tug operated by John Doe 1 was being operated by John Doe 1 in the : :

course and scope of his/her employment with Southwest Airlines Co.
Case 1:19-cv-05839-JPB Document 1-11 Filed 12/30/19 Page 3 of 4

 

5.

Please admit that Plaintiff was injured as a result of the subject incident.

 
  
 
 

6. -
'- Please admit that Plaintiffs actions did not cause or contribute to the subject collision.

7.

   

Please admit that Plaintiff incurred medical expenses for treatment of injuries resultin
From the subject collision. | :

| 8.
Please admit that Plaintiff's medical expenses were reasonable and necessary for the care

.,, and treatment of the injuries sustained in the subject accident.

  

9,
Please admit that on the date of this incident as alleged in the Complaint, Defendant hada ~
written policy or guidelines for operating tugs on the subject premises.
10.
Please admit that this court has personal jurisdiction over Defendant for this lawsuit.
| 11,
Please admit that venue for this action is proper as alleged in the Complaint.
12.

Please admit that service of process on Defendant was proper.

 

ees 13.
Please admit that Defendant John Doe 1 was an employee or agent of Southwest Airlines.
“. “...Co, at all times pertinent hereto, Ba

14.

 
Case 1:19-cv-05839-JPB Document 1-11 Filed 12/30/19 Page 4 of 4

Please admit that all of the actions taken by Defendant John Doe 1 regarding the incident we
‘at issue in the Complaint were taken within the scope of his employment or agency with -

‘Southwest Airlines Co.

   

This 2" day of December, 2019.
MORGAN & MORGAN ATLANTA, PLLC

/s/ Christopher J. Graddock

 

 

CHRISTOPHER J, GRADDOCK
CGraddock@ForThePeople.com
Georgia State Bar No.: 304020
KEENAN R.S, NIX
KNix@ForThePeople.com
Georgia State Bar No.: 544855
Post Office Box 57007

Atlanta, GA 30343-1007
404-965-8811 (Telephone)
404-965-8812 (Fax)

   

 

 

Attorneys for Plaintiff

 

 
